Citation Nr: 1612077	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  07-25 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for hypothyroidism.

2.  Entitlement to special monthly compensation (SMC) at the housebound rate under 38 U.S.C.A. § 1114(s).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to June 1983 and from April 2003 to July 2004.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which continued a 10 percent disability rating for hypothyroidism.

In April 2008, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript has been associated with the claims file.

The Board remanded this case in November 2011 and August 2013 for additional development.  In an August 2014 rating decision, the Appeals Management Center (AMC) increased the Veteran's disability rating for hypothyroidism to 30 percent, effective December 21, 2005, which it recognized as the date of receipt of the Veteran's claim for an increased rating.

As discussed in more detail below, the issue of entitlement to SMC at the housebound rate is raised by the record and is part and parcel of the claim for an increased rating for hypothyroidism.  See Akles v. Derwinski, 1 Vet. App. 118 (1991) (noting that the issue of entitlement to SMC is part and parcel of a claim for increased compensation and does not require submission of a separate claim).

The issue of entitlement to special monthly compensation on account of being housebound prior to May 3, 2008, is REMANDED to the agency of original jurisdiction (AOJ) and is discussed in the REMAND section below.

FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's hypothyroidism has been manifested by weight gain, cold intolerance, fatigability, constipation, mental sluggishness, mental disturbance, sleepiness, bradycardia, and muscular aches and weakness.

2.  Since May 3, 2008, the Veteran has had a single service-connected disability rated as 100 percent disabling and additional service-connected disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different bodily systems.


CONCLUSIONS OF LAW

1.  Throughout the entire appeal period, the criteria for a 100 percent evaluation for hypothyroidism have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119 Diagnostic Code 7903 (2015).

2.  Since May 3, 2008, the criteria for special monthly compensation at the housebound rate have been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating for Hypothyroidism

The Veteran contends that his service-connected hypothyroidism is more severe than contemplated by his current 30 percent disability rating.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In making all determinations, the Board must fully consider the lay evidence of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Throughout the appeal period, the Veteran's disability has been evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7903 for hypothyroidism.  Under Diagnostic Code 7903, a 10 percent rating is warranted for fatigability or continuous medication required for control.  A 30 percent rating requires fatigability, constipation, and mental sluggishness.  A 60 percent rating requires muscular weakness, mental disturbance, and weight gain.  A 100 percent rating requires cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute) and sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903 (2015).   

For Diagnostic Code 7903, all of the symptoms listed for a particular disability rating are not required to be demonstrated in order to establish entitlement to a higher disability rating.  Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009).  Symptoms that meet some of the rating criteria should be considered in light of 38 C.F.R. § 4.7 and resolved based on the evidence of record.  Unlike the diabetes mellitus rating criteria addressed in Camacho v. Nicholson, 21 Vet. App. 360 (2007), the rating criteria for Diagnostic Code 7903 are not successive.  Tatum, 23 Vet. App. at 155.  A claimant could potentially establish all of the criteria required for a 30 percent or 60 percent rating without establishing any of the criteria for a lesser disability rating.  Tatum, 23 Vet. App. at 156.  Not all of the criteria need to be met for award of a higher rating under Diagnostic Code 7903.  Tatum, 23 Vet. App. at 156.  

By way of background, in April 2003, while on active duty, the Veteran developed a severe headache and neck stiffness.  An evaluation showed that he had a hemorrhagic pituitary adenoma, and he underwent neurosurgical resection of his pituitary.  A September 2003 service treatment record shows that the Veteran had been doing well following surgery, but subsequently developed "a number of problems," including weight gain, aches and pains, difficulty with exercise, and activity intolerance.  The assessment was pituitary apoplexy, and the physician indicated that "many of [the Veteran's] current problems stem from the multiple endocrinopathies triggered by his pituitary problem."  

The physician also noted that the Veteran was "currently dealing with hypertension, hypothyroidism, and adrenal dysfunction" and that "these issues are going to be lifelong and require lots of fine-tuning of medications before he achieves a degree of stability, and that he may always have some degree of problem."  According to a November 2003 Medical Evaluation Report, due to the removal of the pituitary, the Veteran developed multiple endocrine imbalances, including hypothyroidism, adrenal insufficiency, hypogonadism, and growth hormone deficiency, and these problems and the medications necessary to control them resulted in "significant problems with fatigue, activity intolerance, and weight instability."  

Turning to the evidence of record, VA and private treatment records show consistent reports of cold intolerance, fatigue, constipation, and muscular pain and weakness.

In a March 2006 letter, the Veteran's private endocrinologist reported that the Veteran had a history of complete anterior pituitary hormone deficiency as a result of his condition and that the Veteran periodically experienced gastrointestinal symptoms of diarrhea alternating with constipation, musculoskeletal problems with joint pain, stiffness, and fatigue, cold and heat intolerance, and reduction in exercise tolerance.  The physician also noted that the Veteran had "a severe form of pituitary deficiency."

During a March 2006 VA Miscellaneous Endocrine Diseases examination, the Veteran reported frequent fatigability, occasional diarrhea, and that he "feels hot and cold frequently."  During an April 2007 VA endocrinology consultation to reestablish VA care, the Veteran reported continuing fatigue, but stable strength, appetite, and weight.  He also reported poor heat and cold tolerance, occasional shortness of breath on exertion, and depression.  A July 2007 private treatment record shows that the Veteran reported nervousness, depressive symptoms, insomnia, fatigue, and cold intolerance.  A February 2012 VA treatment record shows that the Veteran reported daily episodes of one to three hours of severe fatigue, and more severe episodes of fatigue one to two times per year.  The Veteran also reported weakness and night sweats.  A March 2012 VA treatment note shows that the Veteran reported headaches and pain at the left side of his neck.  Later in March 2012, the Veteran reported aching pain and muscle spasms in his neck and lower back.  

In June 2012, the Veteran was seen in the VA endocrinology clinic with complaints of periodic episodes of fatigue, sweats, and dizziness.  In October 2012, the Veteran was seen in the VA emergency department with a complaint of being "constipated, weak, all my joints aching, sinuses stopped up."  The Veteran was treated for fatigue.  At a February 2013 VA primary care visit, the Veteran reported that he was feeling better, but that he had a mild headache and muscle and joint aches, which he stated "is his baseline."  

An October 2013 VA treatment record shows that the Veteran reported cramping in the lower extremities and right arm pain with loss of strength.  An October 2013 VA endocrinology outpatient note shows that the Veteran reported persistent fatigue, slowly increasing weight, and joint pains.  An April 2014 VA endocrinology outpatient note shows that the Veteran reported periods of fatigue and headaches.

Treatment records also show evidence of bradycardia.  Bradycardia is defined for rating purposes as less than 60 beats per minute.  38 C.F.R. § 4.119, Diagnostic Code 7903.  VA treatment records note heart rates lower than 60 beats per minute in March 2006 (58 bpm), September 2010 (55 bpm), June 2009 (53 bpm), December 2009 (59 bpm), March 2012 (59 bpm), and October 2013 (55 bpm).  Additionally, an April 2006 EKG report showed sinus bradycardia at 52.  

Additionally, the record shows that the Veteran's weight has fluctuated throughout the appeal period, and it reflects that the Veteran's weight increased 30 pounds between March 2007, when the Veteran weighed 177 pounds, and April 2014, when the Veteran weight 207 pounds.  

The record also shows that the Veteran suffers from mental disturbance, in the form of depression, panic attacks, and impaired memory, attention, and concentration, due to his hypothyroidism.  In a March 2007 letter, the Veteran's private endocrinologist indicated that due to the Veteran's panhypopituitarism, he requires multiple hormonal replacement including thyroid hormone replacement and that "[i]f his hypothyroidism is not fully replaced, this may contribute to depression."  During an April 2007 VA Mental Health examination, the Veteran reported depression due to a lack of physical strength.  

The VA examiner diagnosed depressive disorder secondary to hypopituitarism.  A December 2007 VA treatment note shows that the Veteran reported panic attacks, which he described as having feelings of needing to go to sleep against his will, blurry vision, feeling anxious, and sweating hands.  During a May 2008 VA Mental Disorders examination, the examiner noted attention disturbance, severely impaired recent memory, and mildly impaired remote memory.  Additionally, the Veteran described concentration problems and difficulties with coordination.  During a February 2012 VA Mental Conditions examination, the VA examiner indicated that the Veteran "has been struggling with severe depression related to hypothyroidism since his time in the service."  In June 2014, the Veteran was diagnosed with depressive disorder and panic disorder.  

While many of these symptoms are already contemplated in the Veteran's separate rating for depression; other mental disturbance manifestations, to include panic attacks, anxiety, concentration and memory problems, and difficulties with coordination, are sufficiently distinct such that their consideration in evaluating the Veteran's hypothyroidism avoid impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board also acknowledges that the record shows that the Veteran experiences cardiovascular symptoms, to include hypertension and hypotension, as a result of his pituitary hormone deficiency.  However, hypertension is already separately service-connected pursuant to Diagnostic Code 7101, and the Veteran's hypotensive symptoms are expressly contemplated in his separate rating for adrenal insufficiency under Diagnostic Code 7999-7911, applicable to Addison's disease.  

Thus, they may not be considered in the context of evaluating the Veteran's hypothyroidism because the evaluation of the same disability or the same manifestations under various diagnoses is prohibited.  38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993) (holding that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity").

In addition to treatment records, there are numerous VA examination reports on record regarding the symptomatology of the Veteran's hypothyroidism.  

The Veteran was afforded a VA Miscellaneous Endocrine Diseases examination in May 2008.  The examiner indicated that the Veteran's panhypopituitarism had gotten progressively worse since onset and that the Veteran had the following side effects from his current treatment: depression, anhedonia, cold intolerance, diarrhea, and hypertension.  The Veteran reported symptoms of fatigability, depression, irritability, anxiety, excessive thirst, decreased libido, headaches, changes in vision, excess sweating, near-constant pain of the muscles and joints, nausea, and diarrhea.  The examiner diagnosed the Veteran with "panhypopituitarism with secondary adrenal insufficiency and hypothyroidism" and indicated that the Veteran "has generalized pains, depression, decreased libido, all related to this condition."  

The Veteran was also afforded a VA Thyroid and Parathyroid Diseases examination in May 2008.  The examiner noted the following symptoms: decreased concentration, depression, emotional instability, forgetfulness, mental sluggishness, decreased vision, history of severe hypotension "at one point," anorexia, nausea, vomiting, weight gain, constipation, fatigability, and generalized weakness.  On examination, the Veteran's pulse was 61 bpm and his muscle strength was normal.  The examiner opined that the Veteran's depression and fatigue were likely related to his panhypopituitarism.  

In February 2012, the Veteran was afforded a VA Endocrine Disease (Other than Thyroid, Parathyroid, or Diabetes Mellitus) examination.  The examiner addressed the Veteran's non-thyroid endocrine conditions, but then opined that it was at least as likely as not that as a result of his hypothyroidism, the Veteran had fatigability, continuous medication required for control, constipation, mental sluggishness, cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (such as dementia, slowing of thought, or depression), bradycardia, and sleeplessness. 

In May 2012, the Veteran underwent a VA examination specifically addressing thyroid and parathyroid conditions.  Contrary to the findings of the February 2012 examiner, the May 2012 examiner stated that while the Veteran's hypothyroidism required continuous medication for control, the Veteran otherwise had no findings, signs, or symptoms attributable to a hypothyroid condition, including fatigability, constipation, mental sluggishness, mental disturbance, muscular weakness, weight gain, sleepiness, cold intolerance, or bradycardia.  

The Board remanded this case in November 2013 in order to obtain an addendum opinion clarifying the symptoms that the Veteran experienced as a result of hypothyroidism, and the severity of any such symptoms.  The Board directed the May 2012 VA examiner to review the findings of the February 2012 VA examiner indicating that the Veteran suffered from fatigability, constipation, mental sluggishness, cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (such as dementia, slowing of thought, or depression), bradycardia, and sleeplessness as a result of his hypothyroidism and "reconcile his findings that the Veteran suffered from no such symptoms with the findings of the February 2012 VA examiner that the Veteran suffered from all of these symptoms."  

In November 2013, the May 2012 VA examiner reviewed the claims file and essentially opined that the Veteran's condition had resolved at the time of the May 2012 examination.  The examiner indicated that the February 2012 endocrine examination showed that the Veteran "had some symptoms which are likely related to Pituitary microadenoma[,] which has effect[s] on multiple gland[s], such as hypothyroid, adrenal addision, testicular atrophy."  However, the examiner further stated that "[a]fter the surgical removal of pituitary microadenoma and furnishing medications for affected glands...most likely all the symptoms will resolve."  The examiner concluded that "[m]y thyroid exam on May 2012 did not show any hypothyroid symptoms as indicted on examination.  His physical exam and FT4 were normal."  

In May 2014, the Veteran's claims file was forwarded to a different VA endocrinologist for review.  The examiner specifically noted that he reviewed the February 2012, May 2012, and November 2013 examination reports, as well as the notes of the Veteran's primary VA endocrine care providers.  The examiner noted that the Veteran has panhypopituitarism, "which results in secondary hypothyroidism, secondary hypogonadism, secondary adrenal insufficiency and secondary growth hormone deficiency," and that the Veteran is "treated chronically with medications to deal with all of these hormonal deficiencies."  The examiner also indicated that "[a] s documented in the endocrinology consult and clinic notes as well as the C&P examination dated February 24, 2012 he has substantial symptomatology associated with his panhypopituitarism."  The examiner opined that based on a review of the Veteran's records, "it seems that [the Veteran's] course is much more compatible with the C&P examination dated February 23, 2012 and that the symptoms largely originate from his adrenal and thyroid insufficiencies, but that may also be contributed to by gonadal insufficiency and growth hormone deficiency."  

In June 2014, the Veteran was provided with a VA Chronic Fatigue Syndrome examination.  The examiner noted that the Veteran had hypothyroidism with a history of associated fatigue symptoms that wax and wane.  The Veteran was also provided with a Central Nervous System and Neuromuscular Diseases examination in June 2014.  The Veteran reported not being as strong overall as he used to be and that he does not have the endurance that he used to have.  The Veteran also reported diarrhea and constipation.  On examination, the Veteran's muscle strength was normal, but deep tendon reflexes were decreased at the biceps, triceps, brachioradialis, and knees.  

The Board finds that the evidence of record shows a disability picture that is more nearly approximated by a 100 percent rating for hypothyroidism.  The record reflects that the Veteran has experienced muscular weakness, weight gain, constipation, cold intolerance, mental disturbance, bradycardia, and sleepiness as a result of his hypothyroidism.  Because these symptoms are five of the six criteria listed for a 100 percent disability rating, the question clearly arises as to whether a 100 percent disability rating is more appropriate than a 30 percent rating, which requires only fatigability, constipation, and mental sluggishness, or a 60 percent rating, which requires only muscular weakness, mental disturbance, and weight gain.  See Tatum, 23 Vet. App. at 156 (implicating 38 C.F.R. §§ 4.7 and 4.21 where most but not all of the criteria for the next higher rating were present as the criteria are not successive in nature).  

This evidence shows that the severity of the Veteran's symptoms have remained relatively constant during the pendency of the appeal.  Additionally, notwithstanding the absence of cardiovascular involvement or objective evidence of muscular weakness, numerous VA and private examiners have opined that the Veteran's symptoms severely impair his mental and physical function.  See, e.g., March 2006 Correspondence; May 2008 VA Examination Report; February 2012 VA Examination Report; May 2014 VA Examination Report.  

The May 2012 and November 2013 opinions do indicate that the Veteran did not have any signs or symptoms of hypothyroidism and that the Veteran's hypothyroidism had resolved.  However, these opinions are balanced by the February 2012 opinion indicating that the Veteran exhibits all of the symptoms required for a 100 percent rating for hypothyroidism and the May 2014 opinion indicating that the Veteran course is much more compatible with the February 2012 examination report than with the May 2012 examination report.  Moreover, the Board notes that of the three symptoms required for a 100 percent rating that are not required for a 30 or a 60 percent rating, i.e., cold intolerance, cardiovascular involvement, and bradycardia, the Veteran exhibits two such symptoms, which further reflects the severity of his condition.

VA regulations provide that where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for the rating.  38 C.F.R. § 4.7.  Here, when the negative VA opinions are weighed against the Veteran's treatment records and the positive opinions of record, as well as his competent reports of symptomatology, the evidence is in relative equipoise as to whether the Veteran's disability more nearly approximates a 100 percent rating.  Accordingly, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a 100 percent rating is warranted throughout the period on appeal for service-connected hypothyroidism.  

The AOJ will establish a specific effective date for the 100 percent rating and the Veteran will have the opportunity to submit evidence and argument on the effective date at that time.

III. Special Monthly Compensation (SMC)

Entitlement to SMC is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  

Accordingly, this issue has been added for appellate consideration, as reflected on the cover sheet of this opinion.  There is no prejudice to the Veteran in the Board considering entitlement to SMC in the first instance, as eligibility for this benefit turns solely on the application of law, and the Board's decision is favorable to the extent permitted by law, as discussed below.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that where the Board addresses a question that has not been addressed by the AOJ, the Board must consider the potential for prejudice to the appellant).

SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated at 100 percent and one or more distinct service-connected disabilities, which are independently ratable at 60 percent and involve different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

The Board's decision above grants a 100 percent rating for the service-connected hypothyroidism.  Service-connection is also in effect for depression, rated as 50 percent disabling since May 3, 2008, and hypertension, rated as 10 percent disabling since July 26, 2004.  The Veteran is also service-connected for adrenal insufficiency, pituitary macroadenoma, and hypogonadism; however, these disabilities do not involve separate and distinct anatomical segments or body systems.  Thus, for the period since May 3, 2008, the Veteran has had a service-connected disability rated as total and additional anatomically distinct service-connected disabilities, which are independently ratable at 60 percent or above.  Accordingly, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective that date.  




ORDER

For the entire appeal period, an increased, 100 percent rating for hypothyroidism is granted.

Effective May 3, 2008, entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is granted.


REMAND

Prior to May 3, 2008, the Veteran did not have additional disabilities ratable at 60 percent or more.  Housebound benefits could also be awarded on the basis of a single service connected disability rated total, if the service connected disabilities prevented him from leaving his home or its immediate premises.  38 C.F.R. § 3.350(i)(2) (2015).  This question has not been adjudicated and an opinion would be needed as to whether the service connected disabilities prevent him from leaving his home to earn an income.  Howell v. Nicholson, 19 Vet. App. 535, 540 (2006). 

Accordingly, this case is REMANDED for the following:

1.  Obtain an opinion as to whether prior to May 2, 2008, the Veteran's service connected disabilities would have prevented him from leaving his home or its immediate premises to earn and income.  The examiner should provide reasons for this opinion. 

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


